Citation Nr: 1544220	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE
 
1.  Entitlement to service connection for hearing loss for accrued benefits purposes.
 
2.  Entitlement to service connection for tinnitus for accrued benefits purposes.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1977 to February 1982.  He died in May 2009.  The appellant claims as his surviving spouse. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was forwarded to the Board by the Houston, Texas RO. 

In her March 2011 VA Form 9 Substantive Appeal, the appellant requested to appear at a hearing at the local VA office before a member of the Board.  In April 2014, however, she withdrew that request.  See 38 C.F.R. § 20.704(e) (2015).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In a March 2009 rating decision, the Veteran was denied entitlement to service connection for a bilateral hearing loss disability and tinnitus.  He submitted a notice of disagreement to that decision in April 2009 but died in May 2009.  In June 2009, the appellant filed an application for death benefits, to include for Dependency and Indemnity Compensation, and Accrued Benefits.  In September 2009, VA denied the claim for accrued benefits noting that the VA did not owe the Veteran any money at the time of death.  The appellant submitted a notice of disagreement with the decision in October 2009.  In the February 2011 Statement of the Case, VA found that at the time of the Veteran's death there was no claim pending for which accrued benefits could be paid and that the appellant did not submit a request for substitution within one year of the Veteran's death.  
 
Initially, while VA did not issue a Statement of the Case immediately following the April 2009 notice of disagreement submitted by the Veteran, claims of entitlement to service connection for hearing loss and tinnitus were pending at the time of his death in May 2009.  See 38 U.S.C.A. § 7105(a).
 
Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the Veteran's death which were due and unpaid preceding the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 
 
The statute concerning accrued benefits claims was amended on October 10, 2008. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  The amendment created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  This allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 
 
As noted above, the Veteran died in May 2009 and the appellant filed a claim for dependency and indemnity compensation, Death Pension, and Accrued Benefits (VA Form 21-534) in June 2009, less than a month after his death.  VA Fast Letter 10-30 states that receipt of VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010).  
 
The United States Court of Appeals for Veterans Claims (Court) held in Reliford v. McDonald, -- Vet. App. --, 2015 WL 1276443 (March 20, 2015), that VA Fast Letter 10-30 (Aug. 10, 2010), recognizes that it is VA's policy to accept a VA Form 21-534 as both a claim for accrued benefits and a substitution request.  The Court also honed in on language in the Fast Letter specifically permitting an accrued benefits claimant to waive the opportunity to substitute/submit additional evidence in support of the claim.  The Court determined that in this case, because the appellant was never notified of her right to "waive the opportunity to substitute," VA failed to comply with its own established procedures. The Court noted that although the "vast majority of accrued-benefits claimants would likely benefit from the Secretary's liberal application of section 5121A to claims for accrued benefits, it is also the accrued-benefits beneficiaries' procedural right under VA procedures to choose the path by which their claims are adjudicated."
 
Because substitute claimants are afforded additional procedural rights, including the submission of new evidence, adjudication of the appellant's claim for accrued benefits would be premature at this juncture.  In this case, that a remand is warranted to allow the AOJ to address the issue of substitution and to give the appellant an opportunity to be substituted in place of the Veteran.  To adjudicate the current appeal before the AOJ issues a decision on substitution would prejudice the appellant.  Accordingly, a remand is warranted.  
 
The Board also notes that there are potentially relevant records that are missing from the file.  In September 2015, the representative indicated that records that were once a part of the Veteran's file are now missing.  Specifically, he noted that VA personnel and treatment records to include an August 2005 audiological evaluation are not of record and should be included in the file.  On remand, the VA should make an adequate attempt to obtain these relevant records and associate them with the file.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ should contact the appellant and her representative and ask them to specifically identify which specific VA treatment and personnel records are missing from the file.  Once the requested information is provided, obtain and associate with the file the identified records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The AOJ should adjudicate the issue of substitution in the first instance and determine if substitution of the appellant for the Veteran is proper with respect to the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The AOJ must refer to the appellant's June 2009 Form 21-534, Fast Letter 10-30 (Aug. 10, 2010) and the decision in Reliford.  If the request for substitution is allowed, the AOJ should complete any other development deemed necessary.  In doing so, the AOJ must inform the appellant that she also has the right to waive the opportunity to substitute.
 
3.  If the request for substitution is denied and/or the appellant waives her right to substitution, the AOJ must adjudicate the claim for entitlement to accrued benefits in light of any VA treatment records received.  The AOJ should then return the claims file to the Board for adjudication of the claim for entitlement to accrued benefits. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

